Citation Nr: 0634321	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  99-22 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected disability manifested by diarrhea, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disability (claimed as confusion, depression, 
night sweats, psychosis, headaches, and fatigue).

3.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) (claimed as nausea and vomiting), to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for blurred vision, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Thomas P. DeBerry, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to July 
1986, from September 1988 to January 1990, and from November 
1990 to February 1991.  Service in Southwest Asia during the 
Persian Gulf War is demonstrated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (the RO).  The Board notes that throughout the 
course of this appeal, jurisdiction over the veteran's claims 
file has been in the hands of various ROs at different times 
due to the veteran's changes in residence and various 
internal VA procedures relating to the handling of claims 
based on Persian Gulf War service/undiagnosed illness.  As a 
result, the veteran's claim was initially decided by the 
Little Rock RO, but has also at times been developed by the 
Nashville, Tennessee, Roanoke, Virginia, and Atlanta, 
Georgia, ROs.  The Atlanta RO currently has jurisdiction over 
the claims file.  

Procedural history

In August 1994, the veteran filed an initial claim of 
entitlement to service connection for a psychotic disorder, 
skin rashes, nausea, and fatigue.  In a September 1994 
statement, he added manic depression, night sweats, 
headaches, blurred vision, and vomiting to the list of 
ailments for which service connection was sought.  
All disabilities, with the exception of those of a 
psychiatric nature, were claimed both on a direct basis, and 
as secondary to an undiagnosed illness stemming from Persian 
Gulf War service.  

The RO denied service connection for a psychotic disorder, 
rashes, headaches, blurred vision, nausea, fatigue, and night 
sweats in a May 1996 rating decision.  Shortly after issuing 
this decision, the RO informed the veteran that it would be 
reconsidering his claims.  See generally "All Station Fast 
Letter 96-73," dated July 16, 1996.  The veteran's claims 
were recharacterized in the May 1998 rating decision as 
service connection for tinea pedis (claimed as skin rashes), 
bipolar disorder (claimed as confusion, depression, 
psychosis, night sweats, headaches, and fatigue), blepharitis 
(claimed as blurred vision), shortness of breath, GERD 
(claimed as nausea and vomiting), diabetes mellitus, and 
diarrhea.  Service connection for each of these conditions 
was denied by the May 1998 rating decision with the exception 
of diarrhea.  Service connection for that condition was 
granted on the basis that such was the product of an 
undiagnosed illness.  See generally 38 C.F.R. § 3.317 (2006).  
A 10 percent disability rating was assigned.  The veteran 
subsequently perfected an appeal for the denials of service 
connection and the disability rating assigned for diarrhea.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in August 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  The veteran submitted additional medical evidence 
directly to the Board at the hearing.  He has waived review 
of this evidence by the RO.  See 38 C.F.R. § 20.1304 (2006).



Issues not on appeal

The May 1998 rating decision also denied service connection 
for a bilateral knee disability, a bilateral shoulder 
disability, "muscle pain of arms and legs," and diabetes 
mellitus.  Although the veteran initially disagreed with 
these determinations, he withdrew his appeal regarding these 
issues in February 1999.  See February 1999 RO hearing 
transcript at 1.  In April 2001, the veteran attempted to 
reopen his previously-denied service connection claims for 
these musculoskeletal disabilities.  A November 1999 rating 
decision declined to reopen the claim(s) on the ground that 
new and material evidence had not been submitted.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision and these issues are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Most recently, the RO denied service connection for post-
traumatic stress disorder, sleep disturbance, a heart 
condition, and an inguinal hernia in an August 2006 rating 
decision.  The same decision once again declined to reopen 
the veteran's previously-denied service-connection claims for 
various musculoskeletal disabilities on the ground that new 
and material evidence had not been submitted.  To date, the 
veteran has not disagreed with those aspects of the August 
2006 rating decision and these claims are therefore also not 
in appellate status.  See Archbold, supra.

Clarification of issues on appeal

The Board acknowledges that the August 2006 rating decision 
also purported to deny service connection for "anxiety" and 
decline to reopen the veteran's previously-denied service-
connection claim for schizophrenia.  The Board, however, 
believes that such issues were already on appeal at the time 
of the RO's recent decision.  From 1994 on, the veteran has 
essentially sought service connection for an acquired 
psychiatric disability.  Although the veteran variously 
describes a "psychotic disorder," "manic depression," 
"bipolar disorder" and "depression" in his correspondence 
with VA, it seems clear that his ultimate goal is to obtain 
service connection for an acquired psychiatric disorder of 
some kind.  He does not appear to limit his claim to a single 
diagnosed psychiatric disability to the exclusion of others.  
Accordingly, the Board has recharacterized the issue as 
service connection for an acquired psychiatric disability, as 
this most accurately reflects the veteran's contentions and 
allows the Board (and VA) to avoid piecemeal adjudication of 
scores of service connection claims for multiple variously-
diagnosed psychiatric disabilities.  

The sole exception to this is the veteran's recent claim for 
service connection for PTSD.  Unlike other acquired 
psychiatric disorders, service connection for PTSD draws on a 
unique set of regulations and requires development not 
necessarily required with respect to other psychiatric 
service-connection claims.  See 38 C.F.R. § 3.304 (2006); cf. 
Ephraim v. Brown, 82 F.3d 399 (1996).  The Board therefore 
believes that service connection for PTSD is separate from 
the more generic claim of service connection for an acquired 
psychiatric disability currently on appeal.  On the latter is 
currently before the Board

The Board has also recharacterized two other issues, those of 
service connection for a skin condition and blurred vision.  
Although the May 198 rating decision characterized these 
issues as service connection for tinea pedis and blepharitis, 
respectively, it appears from the record that the veteran did 
not wish to so limit his claim.  Indeed, he has repeatedly 
suggested that his claimed skin and vision disabilities are 
more extensive than could be explained by diagnoses of tinea 
pedis or blepharitis alone.  The Board has therefore 
rephrased these issues to allow for liberal interpretation of 
the veteran's contentions.

The issues of entitlement to service connection for an 
acquired psychiatric disability (claimed as confusion, 
depression, night sweats, psychosis, headaches, and fatigue); 
a skin condition, to include as due to an undiagnosed 
illness; GERD (claimed as nausea and vomiting), to include as 
due to an undiagnosed illness; blurred vision, to include as 
due to an undiagnosed illness; and shortness of breath, to 
include as due to an undiagnosed illness are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected disability manifested by 
diarrhea is productive of several loose stools per day and 
sporadic abdominal pain; use of a pad is not required.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected disability manifested by diarrhea 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased rating for a service-
connected disability manifested by diarrhea, currently 
evaluated as 10 percent disabling.

The veteran seeks an increased rating for his service-
connected disability manifested by diarrhea.  He essentially 
contends that the symptomatology associated with this 
condition is more severe than that contemplated by the 
currently-assigned 10 percent rating.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in June 2004 which was specifically 
intended to address the requirements of the VCAA.  The June 
2004 letter from the RO specifically notified the veteran 
that to "establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse" 
(emphasis in original). 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the June 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant Federal records, 
including service records, VA Medical Center records and 
records from other Federal agencies, such as the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or 
agency" including records from "State or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2004 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the June 2004 letter instructed the veteran to 
"[c]omplete, sign and return the enclosed VA Form 21-4142, 
'Authorization for Release of Information' to authorize 
release of information from any doctors and/or hospitals 
concerning any treatment you received.  Use a separate form 
for each doctor or hospital where you were treated" 
(emphasis in original).  Alternatively, the veteran was 
advised that "you may obtain these records yourself and send 
them to us."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2004 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know" (emphasis in original).  
This request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claim was initially adjudicated by 
the RO in May 1998, over two years before the enactment of 
the VCAA in November 2000.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to provide VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the June 2004 VCAA letter.  His claim was then 
readjudicated in the September 2005 and April 2006 
supplemental statements of the case (SSOCs), after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

The Board also adds that the veteran is represented by 
experienced counsel who is undoubtedly familiar with both the 
provisions of the VCAA and the type of evidence needed to 
substantiate the claim.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue as 
the veteran is already service connected for a disability 
manifested by diarrhea.  The veteran was already informed of 
the fourth element, degree of disability, by way of the June 
2004 VCAA letter.  Moreover, element (5), effective date, is 
rendered moot via the RO's (and the Board's) denial of an 
increased rating.  In other words, any lack advisement as to 
that element is meaningless, because an effective date is 
not, and cannot be, assigned in the absence of an increased 
rating.  The veteran was sent a letter from the RO regarding 
effective date in March 2006 in any event.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes voluminous VA and private 
treatment records as well as the report of numerous VA and 
private examinations.  The veteran and his attorney have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a personal hearing at the RO in August 2006.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.




Assignment of diagnostic code

The veteran's service-connected disability manifested by 
diarrhea is currently rated as 10 percent disabling under 38 
C.F.R. § 4.114, Diagnostic Code 7319.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Board notes at the outset that there is no specific 
diagnostic code for a diarrhea.  When an unlisted condition 
is encountered it will be permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  38 C.F.R. § 
4.20 (2006).

The medical evidence of record indicates that that veteran's 
condition is primarily manifested by frequent loose stools, 
sporadic abdominal discomfort, and occasional soiling of the 
clothes.  He is therefore appropriately rated under 
Diagnostic Code 7319 [Irritable colon syndrome] as this 
diagnostic code accounts for such symptomatology.  The Board 
can identify no other diagnostic code which would be more 
appropriate, and neither the veteran nor his attorney has 
suggested that another diagnostic code be used.  The Board 
will therefore continue to rate this disability under 
Diagnostic Code 7319.

Specific schedular criteria

Under Diagnostic Code 7319, mild impairment, manifested by 
disturbances of bowel function with occasional episodes of 
abdominal distress, is noncompensable; a 10 percent 
disability rating is awarded for moderate impairment, with 
frequent episodes of bowel disturbance with abdominal 
distress; and a 30 percent disability rating is awarded for 
severe impairment, manifested by diarrhea, or by alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 
7319 (2006).

Analysis

The veteran's service-connected disability manifested by 
diarrhea is currently evaluated as 10 percent disabling.  As 
noted immediately above, to warrant the next highest rating 
of 30 percent under Diagnostic Code 7319, severe impairment 
manifested by diarrhea, or by alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
must be demonstrated.  In the instant case, it has not been.

Although the veteran alleges that he suffers from as many as 
nine loose stools per day, he has not complained of "more or 
less constant abdominal distress."  While sporadic 
complaints of abdominal distress were made by the veteran in 
the mid 1990s, such complaints are noticeably lacking in more 
recent treatment records.  To the contrary, the veteran has 
on several occasions denied the presence of abdominal 
distress.  A 30 percent rating under Diagnostic Code 7319 
specifically requires the presence of near constant abdominal 
pain.  Because the medical record is devoid of complaints of 
abdominal distress in the recent past, and includes only 
sporadic complaints of an older vintage, a higher rating 
under Diagnostic Code 7319 is not warranted.

The Board has also considered the veteran's statements (and 
those of his acquaintances) to the effect that he suffers 
from as many as nine episodes of diarrhea per day, which 
often results in soiling of the clothes.  After reviewing the 
record, however, there appears to be a disconnect between the 
veteran's statements (and those of his acquaintances) and the 
contemporaneous treatment records.  For example, while the 
veteran has reported suffering from an extremely high number 
of episodes of diarrhea per day, treatment records are 
pertinently negative for findings of anemia, dehydration, or 
weight loss.  With respect to weight loss, it appears that 
the veteran has gained, not lost, substantial weight in 
recent years.  Indeed, throughout the course of the appeal 
period, the veteran has gained well in excess of 30 pounds.  
Had the veteran experienced episodes of diarrhea with the 
frequency he contends, significant weight loss, dehydration 
and/or anemia would be expected.  Here, such has not been 
identified.

Also striking to the Board given the veteran's complaints is 
the fact that his outpatient treatment records are largely 
devoid of complaint or treatment of diarrhea.  If the veteran 
was experiencing nine loose stools per day and was routinely 
soiling himself as he claims, it would stand to reason that 
he would report such symptomatology to his physicians.  This, 
however, the veteran has failed to do.  While the veteran has 
been treated for a host of maladies during the pendency of 
his appeal, he has complained of diarrhea only sporadically, 
often as little as once every two years.  Even when making 
such complaints, he has reported far fewer episodes than in 
submissions to VA adjudicators (two to three episodes per day 
versus the six to nine episodes reported to VA).  Moreover, 
given the veteran's complaint of frequent soiling of the 
clothes, the use of a pad or other protective undergarment 
would be expected.  Yet the record fails to demonstrate that 
the veteran uses the same.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].  To the contrary, June 2001 outpatient 
treatment records note that the veteran denied any bowel 
incontinence.  

Given the inconsistency between the veteran's statements to 
VA adjudicators and his caregivers, and given the lack of 
evidence of diarrhea-related symptomatology in the medical 
record, the Board finds the veteran's statements regarding 
his current symptomatology to be lacking in probative value.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  The Board finds the veteran's 
statements to his caregivers reflecting far fewer loose 
stools, no abdominal distress, and no incontinence to be of 
greater probative value.  These more limited symptoms, 
however, are not of the severity required for a higher rating 
of 30 percent.  Accordingly, an increased rating is not 
warranted.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for higher than a 10 percent 
rating for his service-connected disability manifest by 
diarrhea.  Although the veteran claims that his symptoms have 
markedly increased over the last decade, as explained above, 
his statements to this effect are of little probative value.  
The contemporaneous treatment records fail to note any of the 
symptomatology required for a rating in excess of 10 percent 
from the effective date of service connection to the present.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected disability manifested by diarrhea.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).  If the 
veteran wishes to have the RO consider the matter of an 
extraschedular rating or ratings, he should contact the RO.

Conclusion

For the reasons and bases outlined above, a preponderance of 
the evidence is against the claim.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased rating for a service-connected 
disability manifested by diarrhea is denied.


REMAND

2.  Entitlement to service connection for an acquired 
psychiatric disability (claimed as confusion, depression, 
night sweats, psychosis, headaches, and fatigue).

3.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) (claimed as nausea and vomiting), to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for blurred vision, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

The veteran also seeks service connection for an acquired 
psychiatric disability, a skin condition, GERD, blurred 
vision, and shortness of breath.  Before the Board can 
adjudicate these claims, however, additional development is 
in order.

Reasons for remand

Service medical records

The veteran' service medical records have not been associated 
with the claims file, with the exception of a January 1990 
psychiatry note, a February 1991 "Report of Mental Status 
Evaluation," and excerpts from a January 1990 examination 
recently submitted by the veteran.  It appears that service 
medical records were requested on August 17, 1994 and again 
on December 15, 1994.  The exact location of the veteran's 
service medical records following these requests, however, 
remains obscure.  A handwritten note on the December 1994 
request notes that "Meds were sent 26 Aug 94", yet for 
whatever reason, such are not associated with the claims 
file.  Indeed, a January 1995 deferred rating decision notes 
that service medical records were still needed.  

Thereafter, service medical records are not mentioned again 
until a July 1997 deferred rating decision in which he RO 
noted that the service medical records received from the 
service department were.  The deferred rating decision also 
recommended that the veteran be contacted to request any such 
records in his possession.  Although a handwritten note on 
the July 1997 deferred rating decision indicates that the 
veteran was contacted regarding his service medical records 
on July 7, 1997, no correspondence memorializing such request 
has been associated with the claims file.  As noted above, 
the veteran recently submitted excerpts from his service 
medical records which were not previously in the claims file.  
Thus, it appears that he may be in possession of additional 
service medical records which have yet to be considered.  

Following the July 1997 deferred rating decision, no other 
attempt to request service medical records is evident in the 
record.  Moreover, no negative response from any federal 
agency regarding a request for service medical records 
appears in the claims file.  Other documents in the file 
raise further questions about the whereabouts of the service 
medical records during the pendency of the claim.  The May 
1998 rating decision notes that service medical records could 
not be obtained.  No explanation was provided.  The October 
1999 SOC, however, notes that service medical records from 
each of the veteran's periods of active duty had been 
obtained and reviewed.

Whatever the whereabouts of the service medical records at 
various times during the pendency of he claim, it is clear 
that they are not of record now.  It also appears that the VA 
examinations were conducted without the benefit of these 
records.  The Board is not entirely convinced that such 
records are unavailable.  No negative response from the 
National Personnel Records Center (NPRC) is of record.  It is 
doubtful that such agency was contacted for such records, as 
the July 1997 deferred rating decision notes that only the 
service department was asked for them.  It is also unclear if 
any real follow up was made to obtain service medical records 
after the December 1994 request.  

The instant claims, like all service connection claims, hinge 
in large part on the veteran's in-service medical history.  
Service medical records are the repository of such history, 
and VA's duty to assist requires that every effort be made to 
obtain such records.  In this case, it does not appear that 
adequate efforts have been made to obtain the veteran's 
service medical records.  Remand of the case is therefore 
necessary so that additional efforts can be made to obtain 
them.  Such development should, at a minimum, include a 
request for service medical records from the NPRC.  The 
veteran should also be contacted and asked to submit any 
copies of service medical records in his possession.  Given 
his recent submissions, it appears as though he may have 
copies of such records.

Medical opinions

The Board also believes that additional VA examinations are 
required regarding several of the disabilities for which the 
veteran claims service connection.  

(i.) Skin condition

The veteran seeks service connection for a skin condition on 
both a direct basis and as secondary to an undiagnosed 
illness.  As noted above, he recently submitted an excerpt 
from his service medical records which included the report of 
a January 1990 examination.  This examination noted a history 
of tinea pedis.  Post-service outpatient treatment records 
from the mid-1990s also include diagnoses of the same 
condition.  A VA examination conducted in August 1995 also 
yielded a diagnosis of tinea pedis, but was pertinently 
negative for any other skin abnormality (the veteran has 
claimed that he regularly suffers from skin rashes over 
multiple regions of the body, not just the feet).  From the 
late 1990s to the present, however, the medical record is 
completely devoid of complaint, treatment, or diagnosis of a 
skin condition of any kind, including tinea pedis.  The 
veteran, however, appears to contend that he still suffers 
from such malady.  An additional VA examination must 
therefore be conducted to determine if the veteran still 
suffers from tinea pedis (or any other skin condition) and if 
such is related to his period of active duty or an 
undiagnosed illness.  

(ii.) GERD

The veteran also seeks service connection for GERD (claimed 
as nausea and vomiting).  He alternatively claims that such 
condition either had its genesis during his period of active 
duty or is the product of an undiagnosed illness.  While the 
few service medical records available fail to note any 
complaint, treatment or diagnosis of GERD, the veteran's 
January 1990 physical examination report does include a 
diagnosis of hiatal hernia.  Post-service records include 
multiple diagnoses of GERD, but are somewhat equivocal 
regarding the etiology of this condition.  Records from the 
Emory Clinic dated in 1994 suggest that the veteran's GERD is 
the product of a hiatal hernia.  Diagnostic study in October 
1997, however, revealed that the veteran did not have a 
hiatal hernia, but did have GERD.  

These records thus call into question the relationship 
between the veteran's in-service hiatal hernia and his 
current GERD diagnosis.  Although the Emory Clinic records 
seem to indicate a positive relationship between the 
veteran's GERD and hiatal hernia diagnoses, more recent 
imaging studies call into question this relationship, 
apparently indicating that the veteran's GERD persists, 
despite no recent evidence of a hiatal hernia.  The Board 
believes that remand of the case is in order to obtain a 
medical opinion addressing this issue.  Although limited 
medical evidence addressing the etiology of the veteran's 
GERD is present, the medical opinions rendered appear to have 
been made without the benefit of review of the veteran's 
entire claims folder and the pertinent medical history 
contained therein.  Each of the opinions rendered was also 
made without any explanation or underlying rationale given to 
support the ultimate conclusions rendered.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the physician to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence].  The Board 
believes that in light of the varying evidence surrounding 
the genesis of the veteran's GERD, such explanation/rationale 
would greatly inform the Board's analysis.  Remand of the 
case for a VA examination regarding this issue is in order.

(iii.) Blurred vision

Blurred vision is the next disability for which the veteran 
seeks service connection.  As with the other aforementioned 
disabilities, the etiology of this condition remains obscure.  
The sole eye examination conducted during the course of the 
instant appeal was performed in September 1997.  The 
veteran's visual acuity on this examination was listed as 
20/30 and 20/25 in the right and left eyes, respectively.  
A diagnosis of blepharitis (inflammation of the eyelids) was 
also rendered.  The examiner did not, however, provide an 
opinion as to the relationship between the veteran's 
blepharitis and his slight loss of visual acuity (the 
relationship, if any, between blepharitis and loss of visual 
acuity is not readily apparent to the average lay person).  
An opinion relating the veteran's blepharitis/blurred vision 
to his military service or an undiagnosed disability was also 
not provided.  Accordingly, an additional VA examination 
answering these questions is required.

(iv.) Shortness of breath

The veteran also seeks service connection for a disability 
manifested by shortness of breath.  The continued presence of 
such symptoms, and their relationship to service, remain in 
question.  Although the limited service medical records 
currently available fail to note any complaint of shortness 
of breath or diagnosis of a respiratory disorder, pulmonary 
function testing conducted in January 1996 revealed that mild 
airway restriction was present.  FEV-1 was 68 percent 
predicted, which is congruent with a 30 percent rating under 
Diagnostic Codes 6602 and 6845.  See 38 C.F.R. § 4.97 (2006).  

Outpatient treatment records in recent years, however, reveal 
that the veteran has routinely denied shortness of breath 
(in submissions to VA he contends that such continues).  As 
such, there remains some question as to whether any shortness 
of breath, or a respiratory condition manifested thereby, 
currently exists.  The etiology of any shortness of breath 
found is also unclear.  As noted above, the available service 
medical records fail to note any complaint, treatment, or 
diagnosis of a respiratory condition (the potential receipt 
of additional service medical records on remand may shed some 
light on any symptomatology experienced by the veteran in 
service).  The current medical evidence of record also fails 
to address whether any current respiratory disability is the 
product of an undiagnosed illness resulting from the 
veteran's Gulf War service.  Accordingly, this matter must be 
remanded for an additional VA examination addressing the 
question of whether the veteran currently has a disability 
manifested by shortness of breath and whether such is related 
to his military service or an undiagnosed illness resulting 
therefrom.




Accordingly, for the reasons stated above, these issues are 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA should request the veteran's 
service medical records from the NPRC.  
Any such request, and the response 
thereto, should be outlined in the claims 
file.  The veteran should also send the 
veteran a letter asking him to provide VA 
with any service medical records in his 
possession.  Such letter should be 
included in the claims file.  

2.  After the veteran's service medical 
records have been received, or after 
efforts to obtain them have proved 
unsuccessful, VBA should schedule the 
veteran for a VA examination to determine 
if a current skin condition, to include 
tinea pedis, is present.  The claims 
folder should be made available to and 
reviewed by the examiner prior to the 
examination.  If the examiner determines 
that a skin disorder (to include tinea 
pedis) is present, he or she should 
express an opinion as to whether such is 
related to any incident of the veteran's 
military service, including his in-
service diagnosis of tinea pedis.  

If any skin disability identified is 
found to be unrelated to the veteran's 
period of service, or if a skin 
disability is found to be present which 
is unrelated to a diagnosed disease 
entity, the examiner should express an 
opinion as to whether such is the product 
of an undiagnosed illness.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  After the veteran's service medical 
records have been received, or after 
efforts to obtain them have proved 
unsuccessful, VBA should schedule the 
veteran for a VA examination to determine 
the etiology of his GERD.  The claims 
folder should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should express 
an opinion as to whether the veteran's 
GERD is related to any incident of his 
military service, including his in-
service diagnosis of a hiatal hernia.  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

4.  After the veteran's service medical 
records have been received, or after 
efforts to obtain them have proved 
unsuccessful, VBA should schedule the 
veteran for a VA examination to determine 
if any blurred vision or loss of visual 
acuity is present.  The claims folder 
should be made available to and reviewed 
by the examiner prior to the examination.  
If the examiner determines that blurred 
vision or loss of visual acuity is 
present, he or she should express an 
opinion as to whether such is related to 
any clinically diagnosed condition such 
as blepharitis.  If any blurred vision or 
loss of visual acuity is found to be 
related to a clinically diagnosed 
condition, the examiner should determine 
if such condition is related to any 
incident of the veteran's military 
service.  

If any blurred vision or loss of visual 
acuity identified is found to be 
unrelated to the veteran's period of 
service, or if a vision disorder is found 
to be present which is unrelated to a 
diagnosed disease entity, the examiner 
should express an opinion as to whether 
such is the product of an undiagnosed 
illness.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.

5.  After the veteran's service medical 
records have been received, or after 
efforts to obtain them have proved 
unsuccessful, VBA should schedule the 
veteran for a VA examination to determine 
if a disability manifested by shortness 
of breath is present.  The claims folder 
should be made available to and reviewed 
by the examiner prior to the examination.  
If the examiner determines that a 
disability manifested by shortness of 
breath is present, he or she should 
express an opinion as to whether such is 
related to any clinically diagnosed 
condition.  If any shortness of breath is 
found to be related to a clinically 
diagnosed condition, the examiner should 
determine if such condition is related to 
any incident of the veteran's military 
service.  

If any shortness of breath is found to be 
present which is unrelated to a diagnosed 
disease entity, the examiner should 
express an opinion as to whether such is 
the product of an undiagnosed illness.  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

6.  Thereafter, and after completing any 
additional development indicated, VBA 
should readjudicate the service 
connection claims on appeal.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
provided with a SSOC and be afforded 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


